Prospectus Supplement March 21, 2017 Putnam VT Capital Opportunities Fund Prospectus dated April 30, 2016 Effective March 31, 2017, the sub-section “Average annual total returns” in the section Investments, risks, and performance under the Fund summary section is deleted in its entirety and replaced with the following: Average annual total returns (for periods ending 12/31/15) Share class 1 year 5 years 10 years Class IA -7.37% 7.59% 6.41% Class IB -7.61% 7.33% 6.14% Russell 2500 Index* (no deduction for fees or expenses) -2.90% 10.32% 7.56% * Frank Russell Company is the source and owner of the trademarks, service marks and copyrights related to the Russell Indexes. Russell ® is a trademark of Frank Russell Company. As of March 31, 2017, the Russell 2500 Index (an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index) replaced the Russell 2000 Index (an unmanaged index of 2,000 small companies in the Russell 3000 Index) as the benchmark for this fund because, in Putnam Investment Management, LLC’s opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. The average annual total returns of the Russell 2000 Index for the one-, five-, and ten-year periods ended on December 31, 2015 were -4.41%, 9.19%, and 6.80%, respectively. Effective March 31, 2017, the sub-section Your fund’s management in the section Fund summary is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Kathryn Lakin, Co-Director of Equity Research, portfolio manager of the fund since 2017 Samuel Cox, Co-Director of Equity Research, portfolio manager of the fund since 2017 Josh Fillman, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Elizabeth McGuire, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 William Rives, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Sub-advisor Putnam Investments Limited* * Though the investment advisor has retained the services of Putnam Investments Limited (“PIL”), PIL does not currently manage any assets of the fund. 306012 3/17 Effective March 31, 2017, the following replaces similar disclosure in the sub-section The fund’s investment manager – Portfolio manager in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Joined Portfolio managers fund Employer Positions over past five years Kathryn Lakin 20 17 Putnam Management Co-Director of Equity Research 2012 –Present Previously, Assistant Director, Global Equity Research Fidelity Investments Analyst 2008–2012 Samuel Cox 20 17 Putnam Management Co-Director of Equity Research 2014–Present Previously, Analyst Fidelity Institutional Management Equity Analyst (f/k/a Pyramis Global Advisors) 2010–2014 Joshua Fillman 2017 Putnam Management Portfolio Manager, Analyst 2013–Present BlackRock Investment Vice President, Equity Research Management Analyst 2011–2013 Elizabeth McGuire 2017 Putnam Management Portfolio Manager, Analyst 2014–Present Clarion Healthcare, LLC Consultant 2010–2013 William Rives 2017 Putnam Management Portfolio Manager, Analyst 2012 –Present Previously, Equity Associate The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund.
